[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDERS RE: MOTION #104
(1) Retroactive to April 14, 1997, the plaintiff shall pay to the defendant the sum of $2,000 per month as unallocated alimony and child support, pendente lite, with credit for payments made by the plaintiff.
For the period of June 15, 1997 through June 30, 1997, the plaintiff shall pay the sum of $1,000 immediately.
Commencing July 1, 1997 and on the first day of each month thereafter the plaintiff shall make the monthly payment in two installments of $1,000 each payable on the first and fifteenth day of every month.
The arrearage due for the period of April 14, 1997 through June 14, 1997 shall be paid at the rate of $200 per month in two installments of $100 each on the first and fifteenth day of every month stating with the payment due on July 1, 1997.
A contingent wage withholding order may enter.
(2) The defendant's request for attorney's fees to defend the action is denied without prejudice to be renewed at the time of trial.
So Ordered. CT Page 7126
Dated at Stamford, Connecticut, this 12th day of June, 1997.
NOVACK, J.